Affirmed and Memorandum Opinion filed October 22, 2015.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00449-CR

                           ROGELIO MORA, Appellant
                                          V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 924378

                  MEMORANDUM                       OPINION

      A jury convicted appellant Rogelio Mora of capital murder, and he was
sentenced to life in prison. See Tex. Penal Code Ann. § 19.03(a)(2) (Vernon Supp.
2014).   In two issues, appellant contends that:       (1) the evidence was legally
insufficient to support his conviction; and (2) the trial court abused its discretion in
allowing the admission of evidence that appellant fled to Mexico after the murder
and was arrested there 10 years later. We affirm.
                                     BACKGROUND

      Complainant Prisileano “PJ” Rodriguez was riding in a truck with three
friends in the early morning hours on May 19, 2002. When they arrived at the
complainant’s apartment complex to drop him off, a man ran in front of the truck
and demanded that they stop. The man then banged on the driver’s window with a
pistol and told the driver to open his door. The driver complied and got out, at
which point another man approached; the two men proceeded to go through the
driver’s pockets and repeatedly kick the driver.

      A Hispanic male approached the passenger side door while this was going
on and banged on the passenger window with a pistol, demanding that complainant
get out of the truck. Complainant complied.

      After finding nothing of value in the driver’s pockets, the two men on the
driver’s side told the driver to get back in the truck. The driver entered the truck
and put it in gear. The driver ducked and took his foot off the clutch after hearing
a gunshot, and the truck started driving away.

      Kelly Holloway was a passenger in the truck sitting in the backseat on the
floor facing the passenger side. When the first gunshot went off and the truck
started driving away, she looked out the rear window and saw the third man shoot
complainant several times.

      Information from an informant provided the investigating officer with names
of individuals thought to be involved in the crime, including appellant’s name.1
The officer included a picture of appellant in one of the photo arrays he showed to
the three truck occupants who had been riding with complainant.                 Holloway

      1
         The informant, Antonio Moreno, was described as an acquaintance of the appellant.
Moreno did not testify at trial, and it is unclear how he knew that appellant and the other
individuals were involved with the crime.

                                            2
immediately identified appellant as the man who shot complainant after viewing
multiple photo arrays featuring more than 20 Hispanic males. 2

       A probable cause warrant was issued for appellant and was executed on
September 16, 2002. Appellant could not be located at his previous residence and
officers learned that he had left his job in June.                Appellant was located in
Matamoros, Mexico in 2010; he was arrested there in 2012 and returned to U.S.
custody. Appellant was tried in May 2014, and was convicted by a jury of capital
murder. Punishment was set at confinement for life without parole. This appeal
followed.

                                           ANALYSIS

I.     Sufficiency of the Evidence

       In his first issue, appellant challenges the legal sufficiency of the evidence
establishing his identity.        Appellant contends that the only evidence linking
appellant to the crime was an identification by a single eyewitness based on a brief
encounter, which appellant contends was insufficient to support the conviction.

       A.      Standard of Review

       We review the sufficiency of the evidence establishing the elements of a
criminal offense for which the State has the burden of proof under the single legal
sufficiency standard set out in Jackson v. Virginia, 443 U.S. 307 (1979). See
Matlock v. State, 392 S.W.3d 662, 667 (Tex. Crim. App. 2013); Brooks v. State,
323 S.W.3d 893, 912 (Tex. Crim. App. 2010).


       2
          The driver testified that he never saw the man on the passenger side. The other
occupant in the back seat was sitting in a fold-down jump seat that faced the driver’s side of the
vehicle; he also did not see the third individual on the passenger side. Both separately identified
from photo arrays the two other individuals named by the informant as the two men on the
driver’s side.

                                                3
      In determining whether the evidence is legally sufficient to support a
conviction, we view the evidence in the light most favorable to the verdict and
determine, based on that evidence and any reasonable inferences from it, whether
any rational factfinder could have found the elements of the offense beyond a
reasonable doubt. Gear v. State, 340 S.W.3d 743, 746 (Tex. Crim. App. 2011); see
also Jackson, 443 U.S. at 319. The jury is the exclusive judge of the credibility of
witnesses and the weight to be given to the evidence, and we do not re-evaluate the
weight and credibility of the evidence and substitute our judgment for that of the
jury. See Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010).

      B.    Discussion

      To establish the offense of capital murder, the State had to prove that
appellant (1) intentionally caused the death of complainant, (2) while in the course
of committing or attempting to commit robbery. See Tex. Penal Code Ann. §
19.03(a)(2). On appeal, appellant challenges only the sufficiency of the evidence
regarding the identity of the person committing the offense; appellant does not
challenge the sufficiency of the evidence demonstrating intent or that the murder
occurred during the course of a robbery.

      The testimony of a single eyewitness can be sufficient to support a
conviction. Aguilar v. State, 468 S.W.2d 75, 77 (Tex. Crim. App. 1971); see also
Walker v. State, 180 S.W.3d 829, 832 (Tex. App.—Houston [14th Dist.] 2005, no
pet.); Harmon v. State, 167 S.W.3d 610, 614 (Tex. App.—Houston [14th Dist.]
2005, pet. ref’d). Likewise, the jury alone weighs the evidence, and it may find
guilt without physical evidence linking the accused to the crime. Bradley v. State,
359 S.W.3d 912, 917 (Tex. App.—Houston [14th Dist.] 2012, pet. ref’d).
Inconsistencies in witness testimony do not render the evidence insufficient.



                                           4
Romero v. State, 406 S.W.3d 695, 697 (Tex. App.—Houston [14th Dist.] 2013),
rev’d on other grounds, 427 S.W.3d 398 (Tex. Crim. App. 2014) (per curiam).

      Holloway was the only truck occupant who saw appellant’s face. Holloway
testified that, while the driver was being pulled out of the truck, appellant came up
to the passenger side door and hit the window with a pistol demanding that
complainant “[o]pen up the door” and “get out of the car.” Holloway stated that
her attention was focused toward the passenger side during the encounter, and that
she “stayed down and just paid attention to what [she] could see directly in front of
[her].”

      Holloway testified that, as complainant was getting out of the truck, she
watched appellant yank the necklace from complainant’s neck. Appellant then
leaned into the truck and demanded money from the occupants; appellant’s head
was inside the truck for five to ten seconds. Holloway testified that the streetlights
were on so she got a good look at appellant’s face. She also testified that she could
see appellant’s face as he was walking up to the truck, “[s]o, it was more than just
five or ten [seconds] that [she] saw his face.”

      Holloway testified that the driver got back into the truck, and, as the truck
started driving away, she heard the first shot and turned to look out the back
window. She then saw appellant shoot complainant several times. Although she
could not see appellant’s face as he was shooting complainant, Holloway testified
that she was “absolutely sure” it was the same person she had seen as he walked
towards the truck and leaned into the truck.

      At trial, Investigator Richard Martinez testified that he showed Holloway
multiple photo arrays.    When Martinez showed Holloway a photo array with
appellant’s photo, Holloway “immediately picked out [appellant] and said that that
was the person who she saw shoot her friend PJ.” Martinez testified that Holloway
                                           5
picked out appellant’s photo with no hesitation. Likewise, Holloway testified that
her identification of appellant was immediate, and that she identified appellant
without hesitation.

      Viewing the evidence in the light most favorable to the verdict, we conclude
that a reasonable juror could find that appellant committed the offense of capital
murder. See Aguilar, 468 S.W.2d at 76-77 (evidence legally sufficient where only
one witness saw appellant shoot victim); In re D.R.T., 339 S.W.3d 208, 210 (Tex.
App.—El Paso 2011, no pet.) (testimony by single witness that appellant was only
three to four feet away from witness in adjacent vehicle and had his head out the
window prior to shooting, along with photo and in-court identifications, was
sufficient to support conviction); Walker, 180 S.W.3d at 831-33 (where robbery
lasted less than a minute and perpetrator was wearing a hood, evidence was legally
sufficient to support conviction even though based on single witness’s
identification because witness testified that he had studied the perpetrator’s face
and had seen it clearly, and identified the perpetrator in a photo array and in court).
Appellant’s first issue is overruled.

II.   Admission of Evidence

      In his second issue, appellant contends the trial court abused its discretion in
allowing the admission of evidence that appellant fled to Mexico after the murder
and was arrested there 10 years later. Appellant contends that the probative value
of such evidence was outweighed by its highly prejudicial nature.

      A.     Standard of Review

      We review a trial court’s decision to admit or exclude evidence, as well as
its decision as to whether the probative value of the evidence was substantially
outweighed by the danger of unfair prejudice, for an abuse of discretion. Martinez


                                          6
v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). An abuse of discretion
only occurs if the trial court’s determination lies outside the zone of reasonable
disagreement. Id.

      B.     Discussion

      Evidence of flight is admissible as a circumstance from which an inference
of guilt may be drawn. Bigby v. State, 892 S.W.2d 864, 883 (Tex. Crim. App.
1994); Burks v. State, 876 S.W.2d 877, 903 (Tex. Crim. App. 1994). However,
before such evidence is admitted it must appear that the evidence has some
relevance to the offense under prosecution. Bigby, 892 S.W.2d at 883; Burks, 876
S.W.2d at 903. Evidence of flight may be “relevant to show efforts made to locate
or apprehend a defendant, his pursuit and capture, [and] circumstances of his arrest
. . . .” Cantrell v. State, 731 S.W.2d 84, 92 (Tex. Crim. App. 1987). Once this
relevancy requirement is met, evidence of flight to avoid arrest is admissible unless
the defendant shows that the flight was related to circumstances unrelated to the
charged offense. Bigby, 892 S.W.2d at 883; Burks, 876 S.W.2d at 903.

      At trial, Officer Robert King testified that he went to serve an arrest warrant
on appellant in September 2002. Appellant was not at the residence where he was
believed to be living, and subsequent investigation revealed that appellant had left
his job in June 2002 and that he was not living or working in Harris County. The
case remained dormant until U.S. Marshal Max Pinon received a tip in November
2010 that appellant was in Matamoros, Mexico.            Pinon testified that, after
unsuccessfully seeking both deportation and extradition of appellant from Mexico,
Pinon had a deputy marshal in Mexico City travel to Matamoros and confirm
appellant’s location.   The deputy marshal then obtained assistance from the
Mexican Marines to apprehend appellant in August 2012. Appellant was turned
over to the Mexican immigration service in Matamoros.             Cameron County

                                         7
Sheriff’s Deputy Andres Arreola testified that he received custody of appellant at
the U.S. border in September 2012, and that appellant was transferred to Harris
County.

      The testimony that appellant left his job in June 2002 and moved to Mexico
sometime shortly thereafter was relevant circumstantial evidence from which the
jury could infer that appellant committed the crime and sought to avoid arrest, and
was therefore admissible. See Burks, 876 S.W.2d 877, 903-04 (“Since appellant
was already identified as a suspect in the case, his flight when confronted by the
police was relevant to the issue of whether or not he committed the instant
crime.”); Martinez v. State, 140 S.W.2d 187, 193 (Tex. Crim. App. 1939)
(evidence of flight was admissible where, “a short time after the disappearance of
the deceased person and his wife, . . . the appellant disposed of his automobile and
fled to Mexico, where he remained for a period of practically two years . . .”). The
testimony also was relevant to explain why trial was taking place 12 years after the
murder, and to illustrate the efforts made to locate and apprehend appellant. See
Cantrell, 731 S.W.2d at 92.

      Once the testimony concerning appellant’s flight to Mexico and subsequent
arrest there was determined to be relevant, the burden shifted to appellant to
affirmatively show that his sudden departure to Mexico was not connected with the
offense at trial.   See Bigby, 892 S.W.2d at 883; Burks, 876 S.W.2d at 903.
Appellant made no effort to provide any such explanation.

      Appellant further contends on appeal that the testimony should have been
excluded even if relevant because its probative value was substantially outweighed
by a danger of unfair prejudice. See Tex. R. Evid. 403. A proper Rule 403
analysis includes, but is not limited to, the following factors: (1) the inherent
probative force of the proffered evidence; (2) the proponent’s need for that

                                         8
evidence; (3) any tendency of the evidence to suggest decision on an improper
basis; (4) any tendency of the evidence to confuse or distract the jury from the
main issues; (5) any tendency of the evidence to be given undue weight by a jury
that has not been equipped to evaluate the probative force of the evidence; and (6)
the likelihood that presentation of the evidence will consume an inordinate amount
of time or merely repeat evidence already admitted. Gigliobianco v. State, 210
S.W.3d 637, 641-42 (Tex. Crim. App. 2006).

      Regarding the first factor, appellant admits that the testimony was
potentially probative, but only “because the State had no other evidence linking
[appellant] to the shooting and no other motive or circumstances to point to
regarding [appellant’s] involvement.”          This analysis ignores the testimony’s
probative value in explaining the lapse of time between the murder and trial.

      Appellant likewise concedes the State’s need for the testimony, but contends
that the necessity was the result of otherwise weak and insufficient evidence
establishing appellant’s identity as the assailant who shot complainant. However,
this argument again ignores the testimony’s value in establishing a timeline for the
events leading up to appellant’s arrest and trial.

      Regarding the third factor — the tendency of the evidence to suggest a
decision on an improper basis — appellant argues that the testimony suggested
appellant “must be an outsider or a person of bad character” because of testimony
by U.S. Marshal Pinon that the city in Mexico where appellant was arrested “has
been a major place for cartel activity” over the past few years. However, no
testimony was presented that appellant was involved in any cartel activity. To the
contrary, Deputy Arreola testified that appellant was not the subject of any known
criminal investigation in Cameron County or Matamoros at the time of his arrest,
and that Arreola would have known had he been under investigation.

                                           9
      Regarding the fourth factor, appellant contends that testimony regarding the
State’s pursuit of appellant in Mexico, the history and character of Matamoros, the
difficulty of extraditing U.S. citizens with Mexican parents, and the corruption and
fear of Mexican immigration officials was likely to confuse or distract the jury.
This testimony explained the State’s difficulty in arresting appellant in Mexico,
which in turn explained the two-year span between appellant’s location in Mexico
and his arrest.

      Regarding the fifth factor, appellant contends that the testimony was likely
to be given undue weight by a jury because no limiting instruction was given to the
jury. However, appellant neither requested such a limiting instruction nor objected
to its omission from the jury charge.

      Finally, appellant contends that the testimony “needlessly extended the
length of the trial and made the State’s evidence seem weightier and more
complete than it was.” Reviewing the testimony, we cannot conclude that the
testimony consumed an inordinate amount of time or merely repeated evidence
already admitted. The testimony accounted for a small portion of the total trial
testimony, did not repeat the testimony of other witnesses, and was elicited from
only two of the State’s eleven witnesses.

      Reviewing all of the factors, we conclude that the trial court did not abuse its
discretion in allowing testimony concerning appellant’s flight to Mexico and
subsequent arrest there. We overrule appellant’s second issue.




                                            10
                                   CONCLUSION

         We overrule appellant’s two issues and affirm the judgment of the trial
court.


                                      /s/    William J. Boyce
                                             Justice



Panel consists of Justices Boyce, McCally, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        11